*350Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered July 19, 2006, convicting defendant, after a jury trial, of petit larceny, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. We do not find that the jury acted irrationally when it convicted defendant of larceny but acquitted him of the more serious charges (see People v Rayam, 94 NY2d 557, 563 n [2000]; People v Jacobs, 13 AD3d 98 [2004], affd 6 NY3d 188 [2005]). Moreover, it was defense counsel who requested submission of petit larceny, arguing that “[t]here is a reasonable view of the evidence that would allow the jury to conclude that property was taken but that no force was used,” and thereby implicitly waiving the principal argument raised on appeal (cf. People v Ford, 62 NY2d 275, 283 [1984] [waiver of right to complain of improper submission of lesser included offense]). Concur—Andrias, J.P, Nardelli, McGuire, Moskowitz and Renwick, JJ.